Exhibit 10.3

 

[g198081le01i001.jpg]

 

MASTER LOAN AND SECURITY AGREEMENT

 

This Master Loan and Security Agreement (this “Agreement”) dated as of
September 19, 2014 is made by and among FIFTH THIRD BANK, an Ohio banking
corporation, for itself and as agent for any affiliate of Fifth Third Bancorp
(together with its successors and assigns, the “Lender”), and PRIMORIS SERVICES
CORPORATION, a corporation organized under the laws of the State of Delaware and
having a principal place of business at 2100 McKinney Avenue, Dallas TX 75201,
JAMES CONSTRUCTION GROUP, L.L.C., a limited liability company organized under
the laws of the State of Florida and having a principal place of business at
1100 Industriplex Blvd, Suite 150, Baton Rouge LA 70809, and Q3
CONTRACTING, INC., a corporation organized under the laws of the State of
Minnesota and having a principal place of business at 3066 Spruce Street, Little
Canada MN 55117 (individually a “Borrower” and collectively, “Borrowers”).

 

RECITALS

 

WHEREAS, Lender has determined that it may make one or more loans, advances or
other extensions of credit (each an “Advance” and collectively, the “Loan”), in
its sole and absolute discretion, to Borrowers;

 

WHEREAS, Lender and Borrowers desire to set forth the general requirements and
conditions for the approval of credit to Borrowers applicable to the Loan; and

 

WHEREAS, for each additional extension of credit, Lender may impose additional
requirements as it deems necessary for the approval of the credit, terms, the
documentation of the associated Advance, and the perfection of Lender’s security
interests;

 

NOW, THEREFORE, the parties agree that it is appropriate to enter into this
Master Loan and Security Agreement in order to set forth general terms and
conditions that shall be applicable to each Advance and the Loan and to
establish the framework for the making of future Advances and the documentation
thereof.

 

1.                                      General Terms Applicable to Loans,
Advances and Credit Commitments.

 

(a)                                 Each Advance individually, and the Loan
generally, shall be subject to the terms and conditions of this Agreement and
any additional terms or conditions which Lender may specify to Borrowers in the
case of any particular Advance to Borrowers.

 

(b)                                 As of the date of this Agreement, Lender has
NOT extended to Borrowers any credit commitment (“Commitment”) or made any
representation or warranty to Borrowers that a Commitment will be extended to
Borrowers.  Any Commitment, if made at all, shall be made in writing by Lender
in either a separate commitment letter, in the written documentation relating to
a particular Advance or evidenced by the promissory note relating to such
Advance.  The drafting of documents relating to a requested Advance, preliminary
proposals made to Borrowers, or Lender’s furnishing of drafts of documents to
Borrowers, however, shall not signify or be interpreted as the making of a
Commitment.  No credit Commitment may be extended without the completion of
Lender’s internal credit approval processes and any such Commitment at the time
of an Advance shall only be made upon and evidenced by the completion and
execution of written documentation satisfactory to Lender in all respects and in
its sole discretion.

 

(c)                                  Advances (if any) shall be made on or
before any applicable Commitment termination or expiration date specified by
Lender with regard to such Advances or the Loans generally.

 

©2008 Fifth Third Bancorp

 

--------------------------------------------------------------------------------


 

(d)                                 Borrowers shall give Lender notice (which
shall be irrevocable) not later than 10:00 am (Eastern time) on the third
Business Day prior to the requested day for the making of any Advance, which
notice shall include the contemporaneous delivery to Lender of the documents
described herein.  Each such notice shall specify (a) the requested date for the
making of such Advance which shall be a Business Day and (b) the amount of such
Advance.  As used herein, the term “Business Day” means any day other than
Saturday or Sunday or other days on which banks are authorized or required to
close in Cincinnati, Ohio.

 

2.                                      Principal and Interest.

 

(a)                                 The obligation to repay any Loan hereunder
shall be evidenced by one or more promissory notes payable by Borrowers to the
order of Lender (as each such promissory note may be amended, amended and
restated, supplemented or modified from time to time, a “Note”).  Each Note
shall bear interest, be payable and mature as set forth in the Note.  Upon the
occurrence and during the continuance of an Event of Default (as hereinafter
defined), or if the Note is accelerated in accordance with the terms of this
Loan Agreement, the outstanding principal and all accrued interest, as well as
any other charges due Lender hereunder, shall bear interest from the date on
which such amount shall have first become due and payable to Lender to the date
on which such amount shall be paid to Lender (whether before or after judgment),
at a default rate, to be determined by Lender in its sole discretion from time
to time, equal to up to six percentage points (6.0%) in excess of the otherwise
applicable rate of interest, not to exceed the maximum rate permitted by
applicable law (the “Default Rate”).

 

(b)                                 Time is of the essence with respect to the
payment and performance of the Obligations (as defined below) to be paid or
otherwise performed under this Agreement, the Note and all of the other Loan
Documents (as defined below).

 

(c)                                  Once repaid no Advance may be reborrowed
hereunder.

 

(d)                                 If Borrowers fail to pay any amount due
hereunder, after the expiration of any applicable grace period, Borrowers shall
pay to Lender a late payment fee equal to five percent (5%) of the amount
unpaid.  Such fee shall be payable on demand and shall constitute part of the
Obligations.

 

(e)                                  All amounts due hereunder and under the
Note will be due on the dates or at the times specified hereunder or under the
Note regardless of whether Borrowers have received any notice that such amounts
are due.

 

(f)                                   Principal and interest payments, and any
other amounts due hereunder, shall be made to Lender at the address specified
herein or such other address as Lender may designate from time to time, in
writing.

 

3.                                      Security.

 

(a)                                 As security for the payment as and when due
of the indebtedness of Borrowers to Lender under this Agreement, any Note, the
Rate Management Obligations, and any other documents relating thereto (and any
renewals, extensions and modifications thereof) and under any other agreement or
instrument (as the same may be renewed, extended or modified and hereinafter
collectively referred to as the “Loan Documents”), both now in existence and
hereafter created relating to Borrowers’ acquisition of the equipment described
on Schedule A hereto (as supplemented from time to time) or on any similar
schedule attached to a Note (collectively, the “Equipment” and, individually, an
“Item of Equipment”), together with any other obligation of Borrowers to Lender
or its affiliates, and the performance as and when due of all obligations of
Borrowers under the Loan Documents and any Rate Management Agreement (as the
same may be renewed, extended or modified; and hereinafter collectively referred
to as the “Obligations”; provided, however, any Excluded Swap Obligations are
specifically excluded from the definition of Obligations), Borrowers hereby
grant to Lender a first priority security interest in all of Borrowers’ right,
title and interest in the following (whether now existing or hereafter created
and whether

 

2

--------------------------------------------------------------------------------


 

now owned or hereafter acquired): (i) the Equipment (including, without
limitation, all inventory, equipment, fixtures or other property comprising the
same), and general intangibles relating thereto, (ii) additions, attachments,
accessories and accessions thereto whether or not furnished by the supplier of
such Equipment, (iii) any and all Rate Management Obligations, (iv) all
subleases (including the right to receive any payment thereunder and the right
to make any election or determination or give any consent or waiver thereunder),
chattel paper, accounts, security deposits and bills of sale relating thereto,
(v) any and all substitutions, replacements or exchanges for any such Equipment
or other collateral, (vi) any and all products and proceeds of any collateral
hereunder (including all insurance and requisition proceeds and all other
payments of any kind with respect to the Equipment and other collateral in and
against which a security interest is granted hereunder) and (vii) any other
property or assets in which any such Borrower may have in the past or shall have
in the future granted a security interest to secure any other obligation of such
Borrower to Lender or any of its affiliates (collectively, the “Collateral”).

 

(b)                                 Borrowers agree that, with respect to the
Collateral, Lender shall have all of the rights and remedies of a secured party
under the Uniform Commercial Code as in effect in the applicable jurisdiction
from time to time.  To the extent that any proceeds of the Loan are used to
acquire equipment which is not described on Schedule A hereto or to a Note, the
Lender is authorized to supplement Schedule A with a description of such
equipment.  Upon the acquisition of any such equipment, without further action
by Lender or any of the Borrowers (i) the equipment described on such supplement
to Schedule A shall constitute part of the Equipment and (ii) Schedule A shall
be deemed to have been amended to include such supplement.

 

(c) Borrower hereby grants to Lender a continuing security interest in the
Collateral, to further secure the payment and performance of all indebtedness
and obligations of Stellaris LLC under that certain Master Loan and Security
Agreement dated August 31, 2009 by and between Fifth Third Bank and Stellaris
LLC and other documents relating thereto (and any renewals, extensions and
modifications thereof) and under any other agreement or instrument (as the same
may be renewed, extended or modified) both now in existence and hereafter
created, by and between Stellaris LLC and Lender, and hereinafter collectively
referred to as the “Stellaris Loan Documents.

 

4.                                      Conditions Precedent.

 

(a)                                 Concurrently with the execution hereof, or
on or prior to the date on which Lender is to make the first Advance hereunder,
Borrowers shall cause to be provided to Lender the following:

 

With respect to each such Borrower, (i) a certificate of the secretary,
assistant secretary, manager, member, partner, trustee or other representative
of each such Borrower dated the date hereof (or in any case prior to the first
Advance, if after the date of this Agreement) certifying (A) the incumbency of
each officer, manager, member, partner, trustee or representative executing the
applicable Loan documents, (B) a copy of the applicable organizational documents
of such Borrower and (C) copies of any other documents evidencing the
authorization of the officers, managers, members, partners, trustees or
representatives on behalf of such Borrower to execute, deliver and perform this
Agreement and each other Loan Document; and (ii) if requested by Lender, an
opinion of counsel for each such Borrower in form and substance satisfactory to
Lender as to the matters set forth in Section 12 and as to such other matters as
Lender may reasonably request.

 

(b)                                 The obligation of Lender to make any Advance
hereunder is subject to the satisfaction (or waiver by Lender) of each of the
following conditions prior to the date specified for such Advance: (i) Lender
shall have received each of the following documents in form and substance
satisfactory to Lender: (A) a certificate executed by a duly authorized officer,
manager, member partner, trustee or representative of each Borrower, certifying
that the representations and warranties of such Borrower contained herein and in
each of the Loan Documents remain true and correct as of such date, and no
Default or Event of Default (as defined in Section 13) has occurred both with
and without giving effect to the transactions contemplated hereby; (B) copies of
the invoice(s) or other evidence satisfactory

 

3

--------------------------------------------------------------------------------


 

to Lender, related to the acquisition cost of the Equipment to which such
Advance relates; (C) a schedule describing the Equipment, in a form approved by
Lender and to be attached as Schedule A, a supplement to Schedule A and/or as a
schedule to the Note; (D) upon delivery of such Equipment, copies of the bills
of sale evidencing chain of title from the manufacturer or supplier to such
Borrower with respect to such Equipment; and (E) any and all Rate Management
Agreements; (ii) Lender shall have received, evidence satisfactory to Lender of
the filing of Uniform Commercial Code financing statements or other records
relating to the Equipment in form and substance satisfactory to Lender in the
jurisdiction in which each Borrower is a registered organization or is domiciled
or resident (in the case of an individual Borrower) and such other jurisdictions
as Lender may reasonably request by the date of the Advance; (iii) Lender shall
have received evidence of insurance policies covering the Equipment which comply
with the requirements of Section 7 hereof; (iv) the representations and
warranties of each Borrower contained herein and in each of the other Loan
Documents shall be true and correct on and as of the date specified for such
Advance both with and without giving effect to the making of such Advance;
(v) no Default or Event of Default shall have occurred and be continuing or
result from the transactions contemplated by the making of such Advance;
(vi) Borrowers shall have paid the fees and reasonable out-of-pocket expenses of
Lender (including the fees and expenses of counsel to the Lender and any filing
or recordation fees) incurred in connection with the negotiation, execution and
delivery of the Loan Documents relating thereto shall have been paid; (vii) no
material adverse change, in the sole judgment of Lender, in the existing or
prospective financial condition or results of operations of any Borrower or any
guarantor of Borrowers’ obligations hereunder (a “Guarantor”) which may affect
the ability of any Borrower to perform its obligations under the Loan Documents,
or the ability of any Guarantor to perform its obligations under any Guaranty,
shall have occurred since the date of the most recent audited (if audited) or
unaudited financial statements of the Borrowers delivered to Lender;
(viii) Borrowers shall have furnished proof of payment for the Equipment prior
to the date of each applicable Advance and, to the extent that Borrowers have
not paid for any Item of Equipment, Lender may remit proceeds of the Advance
directly to the vendor of the Equipment in payment thereof; and (ix) Borrowers
shall have executed and delivered to Lender a Payment Proceeds letter
authorizing Lender to remit funds to the appropriate parties.

 

5.                                      Acceptance of Equipment.  The execution
of each Note relating to any Equipment shall constitute Borrowers’
representation and warranty to Lender that such Equipment (a) was received by
Borrowers, (b) is satisfactory to Borrowers in all respects, (c) is suitable for
Borrowers’ purposes, (d) is in good order, repair and condition, (e) has been
installed and operates properly, and (f) is subject to all of the terms and
conditions of the Loan Documents.  Borrowers’ execution and delivery of each
such Note shall be conclusive evidence as between Lender and Borrowers that the
Items of Equipment described therein are in all of the foregoing respects
satisfactory to Borrowers, and Borrowers shall not assert any claim of any
nature whatsoever against Lender based on any of the foregoing matters;
provided, however, that nothing contained herein shall in any way bar, reduce or
defeat any claim that Borrowers may have against any manufacturer or supplier of
such Equipment or any other person (other than Lender).  Borrowers’ execution of
each Note shall be deemed an affirmation and ratification of the terms and
conditions herein.

 

6.                                      Use and Maintenance; Alterations.

 

(a)                                 Borrowers covenant and agree that:
(i) Borrowers shall use the Equipment solely in the conduct of their business,
for the purpose, and in the manner, for which the Equipment was designed, (and
shall not permanently discontinue use of the Equipment); (ii) Borrowers shall
operate, maintain, service and repair the Equipment, and maintain all records
and other materials relating thereto, (A) in accordance and consistent with
(1) the supplier’s or manufacturer’s recommendations all maintenance and
operating manuals or service agreements, whenever furnished or entered into,
including any subsequent amendments or replacements thereof, issued by the
supplier or manufacturer thereof or other service provider (including requiring
all components, fuels and fluids installed in or used on the Equipment to meet
the standards specified by such service provider from time to time), (2) the
requirements of all applicable insurance policies, (3) the supply contract or
purchase order, so as to preserve all of Borrowers’ and Lender’s rights
thereunder, including all rights to any warranties, indemnities or other rights
or remedies, (4) all applicable laws, and (5) the prudent practice of other

 

4

--------------------------------------------------------------------------------


 

similar companies in the same business as Borrowers, but in any event, to no
lesser standard than that employed by Borrowers for comparable equipment owned
or leased by it; and (B) without limiting the foregoing, so as to cause the
Equipment to be in good repair and operating condition and in at least the same
condition as when delivered to Borrowers hereunder, except for ordinary wear and
tear resulting despite Borrowers’ full compliance with the terms hereof;
(iii) shall not discriminate against the Equipment with respect to scheduling of
maintenance, parts or service; (iv) shall not change the location of any
Equipment from that specified on Schedule A (or otherwise as Borrowers informed
Lender at the time the Loan was made) without the prior written consent of
Lender and (v) to the extent requested by Lender, shall cause each item of
Equipment to be continually marked, in a plain and distinct manner, with the
following: “Subject to a Security Interest in favor of “FIFTH THIRD BANK” or
such other words designated by Lender on labels furnished by Lender.  If the
location for any Equipment comprising collateral for the Loan is a facility
leased by any Borrower or owned by a Borrower subject to one or more mortgage
liens, upon the request of Lender, such Borrower will obtain a real property
waiver or waivers in form and substance satisfactory to Lender from the lenders
or mortgagees of such facility.

 

(b)                                 Borrowers, at their own cost and expense,
will promptly replace all parts, appliances, systems, components, instruments
and other equipment incorporated in, or installed on, the Equipment which may
from time to time become worn out, lost, stolen, destroyed, seized, confiscated,
damaged beyond repair or permanently rendered unfit for use for any reason
whatsoever.  In addition, in the ordinary course of maintenance, service repair,
overhaul or testing, Borrowers may remove any parts, whether or not worn out,
lost, stolen, destroyed, seized, confiscated, damaged beyond repair or
permanently rendered unfit for use, provided that Borrowers shall replace such
parts as promptly as practicable.  All replacement parts shall be free and clear
of all Liens (as defined in Section 6(c)) and shall be in as good an operating
condition as, and shall have a value and utility at least equal to, the parts
replaced, assuming such replaced parts were in the condition and repair required
to be maintained by the terms hereof.  Any replacement part installed, or
incorporated on, the Equipment shall be considered an accession to such
Equipment.

 

(c)                                  Borrowers will keep the Equipment and its
interest therein free and clear of all liens, claims, mortgages, charges and
encumbrances of any type regardless of how arising (“Liens”) other than the Lien
of the Lender hereunder.  If any Lien shall attach to any Equipment, Borrowers
will provide written notification to Lender within five (5) days after Borrowers
receive notice of any such attachment stating the full particulars thereof and
the location of such Equipment on the date of such notification.

 

(d)                                 At its sole option, Borrowers may make any
alteration, modification or attachment to the Equipment deemed appropriate by
Borrowers, provided that such alteration, modification, attachment is of a type
which is readily removable without damage to the Equipment, does not decrease
the value, condition, utility or useful life of the Equipment or cause such
Equipment to become a fixture (as defined in the Uniform Commercial Code as in
effect in any applicable jurisdiction), or real property or affect the
insurability or impair any manufacturer’s warranty with respect to the
Equipment.  All alterations, modifications and attachments of whatsoever kind or
nature made to any Equipment that cannot be removed without damaging or reducing
the functional capability, economic value or insurability of the Equipment or
impairing any manufacturer’s warranty shall only be made with the prior written
consent of the Lender and shall be deemed to be part of the Equipment and
subject to the Lien of this Agreement.  Under no circumstance shall any
alteration, modification or attachment be subjected by Borrowers to any
encumbrance other than the Lien of the Lender hereunder.

 

7.                                      Insurance.

 

(a)                                 Borrowers shall provide, maintain and pay
for insurance coverage with respect to the Equipment, insuring against, among
other things, the loss, theft, damage, or destruction of the Equipment, in
amounts acceptable to Lender; and public liability and property damage with
respect to the use or operation of the Equipment in amounts acceptable to
Lender.  All insurance against loss shall name Lender as the sole loss payee and
all liability insurance shall name Lender and its successors and assignees and
their subsidiaries and affiliated companies, and their successors and assigns as
additional insureds.  All of such insurance shall be in form (including all
endorsements required by Lender), and with companies, reasonably satisfactory to
Lender.

 

5

--------------------------------------------------------------------------------


 

(b)                                 All policies of insurance required hereunder
shall (i) provide that any cancellation, expiration, lapse, or material
modification shall not be effective as to the Lender for a period of thirty (30)
days after receipt by Lender of written notice thereof; (ii) provide that
premiums may be paid by the Lender, but without liability on the part of the
Lender for such premiums; (iii) be primary without any right of set-off or right
of contribution from any other insurance carried by the Lender; (iv) contain
breach of warranty provisions providing that, in respect of the interests of the
Lender, the insurance shall not be invalidated by any action, inaction or breach
of warranty, declaration, or condition by Borrowers or any other person or by
any fact or information known to Lender; and (v) waive any right of subrogation
against Lender.

 

(c)                                  If Borrowers do not obtain, maintain or
furnish to Lender acceptable proof of the insurance coverage required by this
Agreement, Lender shall be entitled to procure such insurance, as Lender shall
deem appropriate in its discretion, at Borrowers’ sole cost and expense.

 

8.                                      Risk of Loss; Damage to Equipment.

 

(a)                                 Borrowers shall bear the entire risk of loss
and damage to any and all Items of Equipment from any cause whatsoever, whether
or not insured against.  No loss or damage shall relieve Borrowers of the
obligation to pay any amounts due under the Note or of any other Obligations. 
An “Event of Loss” shall be deemed to have occurred with respect to any Item of
Equipment if such Item of Equipment or any material part thereof has been lost,
stolen, requisitioned or condemned by any governmental authority, damaged beyond
repair or damaged in such a manner that results in an insurance settlement on
the basis of an actual or arranged total loss.

 

(b)                                 Upon any loss or damage to any Item of
Equipment not constituting an Event of Loss, Borrowers will promptly notify
Lender of such loss or damage, and in any event within thirty (30) days of such
loss or damage (or such longer period as Lender shall determine in its sole
discretion), place such Item of Equipment in good condition and repair as
required by the terms of this Agreement.  If an Event of Loss to any Item of
Equipment has occurred, Borrowers shall immediately notify Lender of same, and
at the option of Lender, Borrowers shall: (i) not more than thirty (30) days
following such Event of Loss (or such longer period as Lender shall determine in
its sole discretion) replace such Item of Equipment with replacement equipment
(acceptable to Lender) in as good condition and repair, and with the same value
remaining useful economic life and utility, as such replaced Item of Equipment
immediately preceding the Event of Loss (assuming that such replaced Item of
Equipment was in the condition required by this Agreement), which replacement
equipment shall immediately, and without further act, be deemed to constitute
Equipment and be fully subject to this Agreement as if it originally constituted
part of the Equipment hereunder and shall be free and clear of all Liens; or
(ii) prepay on the next succeeding Payment Date (as defined in each Note
relating to the Equipment) (the “Prepayment Date”), together with all other
amounts due and payable on such Prepayment Date, an amount equal to the Ratable
Portion (as defined below) of each installment of principal and interest payable
under such Note on each Payment Date after the Prepayment Date, in each case,
discounted from the Payment Date on which such payment would have been due to
the Prepayment Date at a rate per annum equal to the 30 day LIBOR rate as of the
date of the Note to be prepaid or the Prepayment Date, whichever is lower.  As
used herein, “Ratable Portion” means a fraction the numerator of which is the
original amount advanced to Borrowers in respect of the purchase of such Item of
Equipment and the denominator of which is the original principal amount of such
Note.  Upon Lender’s receipt of the payment required under clause (ii) above,
Lender shall release its security interest in the Item of Equipment to which
such payment relates.

 

9.                                      Application of Proceeds. 
Notwithstanding anything herein to the contrary, all funds received at any time
by Lender, whether as a result of any loss of the Equipment, as a result of the
exercise of any remedy or otherwise shall be applied as follows: (i) if the Loan
has not been accelerated pursuant to Section 13, in the following manner: first,
to the payment of all fees, charges and other sums

 

6

--------------------------------------------------------------------------------


 

(with exception of principal and interest) due and payable hereunder and under
each Note, second, to the payment of all interest (including default interest)
then due and payable on the outstanding principal of the Loan, third, to the
payment of all principal then due and payable on the Loan, fourth, to the
payment of the remaining principal on the Loan in inverse order of maturity, and
fifth, to the payment of all Rate Management Obligations, and sixth, to
Borrowers or such other person as may have an interest in such proceeds, as
their interests may appear, and (ii) if the Loan has been accelerated pursuant
to Section 13, or if a Default or an Event of Default hereunder shall have
occurred, in the following manner: first, to the payment or reimbursement of
Lender for all costs, expenses and losses incurred or sustained by Lender in or
incidental to the collection of the Obligations, or the exercise, protection or
enforcement of all or any of the rights and remedies of Lender under the Loan
Documents, and second, to the payment of all of the Obligations in the manner
and order as provided in clause (i) above.  If the Loan is comprised of more
than one Note, Lender shall be entitled to apply proceeds to one or more of the
Notes in such order and manner as the Lender may, in its discretion, deem
appropriate.

 

10.                               Financial, Other Information and Notices.

 

(a)                                 Borrowers shall maintain a standard and
modern system for accounting.

 

(i)                                     So long as Primoris Services Corporation
continues to report its quarterly 10Q financial statements under the Securities
Exchange Act of 1934, Borrower shall have no obligation to furnish its quarterly
financial statements to Lender.  If Borrower ceases to be such reporting company
with the SEC, then within forty-five (45) days after the end of each quarter, a
Borrower shall furnish to Lender a copy of Primoris Services Corporation’s
internally prepared consolidated financial statements for that quarter and for
the year to date in a form reasonably acceptable to Lender, prepared and
certified as complete and correct, subject to changes resulting from year-end
adjustments, by the chief financial officer, manager, member, partner, trustee
or other representative of such Borrower.

 

(ii)                                  So long as Primoris Services Corporation
continues to report its annual 10K financial statements under the Securities
Exchange Act of 1934, Borrower shall have no obligation to furnish its annual
financial statements to Lender.  If Borrower ceases to be such reporting company
with the SEC, then within one hundred twenty (120) days after the end of each
fiscal year, Borrower shall furnish to Lender a copy of Primoris Services
Corporation’s consolidated year-end financial statements audited by a firm of
independent certified public accountants acceptable to Lender (which acceptance
shall not be unreasonably withheld) and accompanied by an audit opinion of such
accountants without qualification.

 

All such financial statements shall be prepared in accordance with generally
accepted accounting principles, consistently applied.

 

(b)                                 Borrowers shall provide prompt written
notice to Lender (i) of any Event of Default, (ii) of any loss or damage to any
Item of Equipment or any Event of Loss with respect to any Item of Equipment,
and (iii) any existing or threatened investigation, claim or action by any
governmental authority which could adversely affect the Equipment or this
Agreement.

 

(c)                                  Borrowers shall furnish such other
information as Lender may reasonably request from time to time relating to the
Equipment, this Loan or the operation or condition of Borrowers including,
without limitation, such additional financial statements of the Borrowers for
such periods as Lender may request.

 

11.                               Inspections.  Lender may from time to time
during each Borrower’s normal business hours, inspect the Equipment and such
Borrower’s records with respect thereto.  Borrowers shall cooperate with Lender
in scheduling such inspection and in making the Equipment available for
inspection by Lender or its designee at a single location as reasonably
specified by Borrowers. 

 

7

--------------------------------------------------------------------------------


 

Borrowers will, upon reasonable request, provide a report on the condition of
the Equipment, a record of its maintenance and repair, a summary of all items
suffering any loss or damage, a certificate of no Event of Default, or such
other information or evidence of compliance with Borrowers’ obligations under
this Agreement as Lender may reasonably request.

 

12.                               Borrowers’ Representations and Warranties. 
Each Borrower represents and warrants as of the date of execution and delivery
of this Agreement and as of the date of each Advance as follows:
(a) (i) PRIMORIS SERVICES CORPORATION is a corporation organized under the laws
of the State of Delaware, having a principal place of business at 2100 McKinney
Avenue, Dallas, Texas, 75201, (ii)  JAMES CONSTRUCTION GROUP, L.L.C. is a
limited liability company organized under the laws of the State of Florida,
having a principal place of business at 1100 Industriplex Blvd, Suite 150, Baton
Rouge, Louisiana, 70809, and (iii)  Q3 CONTRACTING, INC. is a corporation
organized under the laws of the State of Minnesota, having a principal place of
business at 3066 Spruce Street, Little Canada, Minnesota, 55117, and each
Borrower is duly organized, validly existing under the laws of the jurisdiction
of its organization, each with full power to enter into and to pay and perform
its obligations under this Agreement and the other Loan Documents, and each
Borrower is duly qualified or licensed in all other jurisdictions where its
failure to so qualify would adversely affect the conduct of its business or its
ability to perform any of its obligations under or the enforceability of this
Agreement; (b) this Agreement and all other Loan Documents have been duly
authorized, executed and delivered by each Borrower, are valid, legal and
binding obligations of each Borrower, are enforceable against each Borrower in
accordance with their terms and do not and will not contravene any provisions of
or constitute a default under any Borrower’s organization documents, any
agreement to which any Borrower is a party or by which it or any of its property
is bound, or any applicable law, regulation or order of any governmental
authority; (c) the proceeds of each Advance will be used exclusively to finance
the acquisition of the Equipment; (d) Borrowers are (or upon the acquisition
thereof will be) the sole owner of, and have good and marketable title to, and
all necessary rights in, and power to transfer pursuant to the terms hereof, all
of the Equipment, free and clear of all liens and encumbrances (excepting only
the Lien of the Lender), and upon the filing with the Secretary of State of each
Borrower’s jurisdiction of formation or residence (in the case of an individual
Borrower) of a Uniform Commercial Code financing statement naming Lender, as
secured party, each Borrower, as debtor, and the Equipment as the collateral,
Lender shall have a valid, perfected, first priority security interest in the
Equipment; (e) no approval of, or filing with, any governmental authority or
other person is required in connection with any Borrower’s entering into, or the
payment or performance of its obligations under, this Agreement and the other
Loan Documents; (f) there are no suits or proceedings pending or, to the
knowledge of Borrowers, threatened, before any court or governmental agency
against or affecting Borrowers which, if decided adversely to Borrowers, would
adversely affect the conduct of its business or its ability to perform any of
its obligations under or the enforceability of this Agreement and the other Loan
Documents; (g) the financial statements of Borrowers which have been delivered
or made publicly available to Lender have been prepared in accordance with
generally accepted accounting principles consistently applied, and fairly
present Borrowers’ financial condition and the results of its operations as of
the date of and for the period covered by such statements (subject to customary
year-end adjustments), and since the date of such statements there has been no
adverse change in such financial condition or operations; (h) Borrowers’ full
and correct legal names are set forth on the signature page hereof and Borrowers
will not change its legal name or the location of its jurisdiction of
organization without giving to Lender at least thirty (30) days prior written
notice thereof; (i) the Equipment will always be used for business or
commercial, and not personal purposes; (j) no Borrower is in default under any
obligation for borrowed money, for the deferred purchase price of property or
any lease agreement which, either individually or in the aggregate, would have
an adverse effect on the condition of their respective businesses or their
respective ability to perform any of its obligations under or the enforceability
of this Agreement; (k) under the laws of the jurisdiction(s) in which the
Equipment is to be located, the Equipment consists solely of personal property
and not fixtures; and (l) Borrowers are, and will remain, in full compliance
with all laws and regulations applicable to it including without limitation,
(i) ensuring that no person who owns a controlling interest in or otherwise
controls any Borrower is or shall be (A) listed on the Specially Designated
National and Blocked Person List maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, executive order or
regulations or (B) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23,

 

8

--------------------------------------------------------------------------------


 

2001), any related enabling legislation or any other similar executive order and
(ii) compliance with all applicable Bank Secrecy Act (“BSA”) laws, regulations
and government guidance on BSA compliance and on the prevention and detection of
money laundering violations.

 

Borrowers’ representations and warranties shall survive termination or
expiration of this Agreement.

 

13.                               Events of Default and Remedies.

 

(a)                                 Each of the following events constitutes an
“Event of Default” hereunder and any event that, with the passage of time or the
giving of notice, or both, would constitute an Event of Default shall constitute
a “Default” hereunder: (i) Borrowers fail to pay any amount of principal and
interest when due under any Note and such failure continues for a period of ten
(10) days; (ii) any representation or warranty made by any Borrower in this
Agreement, any Note or in any other Loan Document shall at any time prove to
have been incorrect in any material respect as and when made; (iii) Borrowers
(A) fail to obtain and maintain the insurance coverage required herein; or
(B) fail to observe or perform any other covenant, condition or agreement under
this Agreement, any Note or any other Loan Document and, in the case of clause
(B), such failure continues unremedied for a period of fifteen (15) days;
(iv) any Borrower which is not an individual shall have consolidated with or
merged with or into another entity, or conveyed, sold or otherwise transferred
all or substantially all of its assets or shall have failed to maintain its
corporate existence; (v) any Borrower that is an individual dies or becomes
permanently and totally disabled; (vi) any Borrower (A) ceases doing business as
a going concern; (B) makes an assignment for the benefit of creditors or admits
in writing its inability to pay its debts as they mature or generally fails to
pay its debts as they become due; (C) initiates any voluntary bankruptcy,
reorganization, insolvency or similar proceeding; (D) fails to obtain the
discharge of any bankruptcy, reorganization, insolvency or similar proceeding
initiated against it by others within sixty (60) days of the date such
proceedings were initiated; (E) requests or consents to the appointment of a
trustee, custodian or receiver or other officer with similar powers for itself
or a substantial part of its property; or (F) a trustee, custodian or receiver
or other officer with similar powers is appointed for itself or for a
substantial part of its property; (vii) a default shall have occurred and be
continuing under any contract, agreement or document between (x) Borrower or any
Guarantor or Stellaris LLC and (y) Lender or any affiliate of Lender;
(viii) nonpayment by any Borrower of any Rate Management Obligation when due or
the breach by any Borrower of any term, provision, or condition contained in any
Rate Management Agreement; (ix) a default shall have occurred and be continuing
under any contract, agreement or document between any Borrower and any of its
other creditors, (x) if Borrowers’ obligations are guaranteed by any other
party, an “Event of Default” (under and as defined in the Guaranty executed by
such Guarantor) shall occur; (xi) Lender shall have determined, in its sole
discretion, that a material adverse change in Borrowers’ existing or prospective
financial condition, management or results of operations since the date hereof
which may affect the ability of Borrowers to perform their obligations under the
Loan Documents has occurred; or (xii) the owners of the capital stock or other
units of ownership on the date of this Agreement entitled to vote for the
election of the board of directors of any Borrower or other similar governing
body cease to own or do not have the unencumbered right to vote in the aggregate
at least ninety percent (90%) of such capital stock or other ownership interest
of such Borrower.

 

(b)                                 Upon the occurrence of an Event of Default,
Lender may, (i) at its option, declare all of the Obligations, including the
entire unpaid principal of all Notes, all of the unpaid interest accrued
therein, and all of the other sums (if any) payable by Borrowers under this
Agreement, any Notes, or any of the other Loan Documents, to be immediately due
and payable, plus three percent (3%) of the unpaid principal of all Notes
declared due by Lender (as compensation for reinvestment costs and not as a
penalty), and (ii) proceed to exercise any one or more of the following remedies
and any additional rights and remedies permitted by law (none of which shall be
exclusive), all of which are hereby authorized by Borrowers:

 

(i)                                     Borrowers shall upon demand assemble or
cause to be assembled any or all of the Equipment at a location designated by
Lender; and/or to return promptly, at Borrowers’ expense, any or all of the
Equipment to Lender at such location;

 

9

--------------------------------------------------------------------------------


 

(ii)                                  Lender may itself or by its agents enter
upon the premises of any Borrower or any other location where the Equipment is
located and take possession of and render unusable by Borrowers any or all of
the Equipment, wherever it may be located, without any court order or other
process of law and without liability for any damages occasioned by such taking
of possession;

 

(iii)                               Sell, lease or otherwise dispose of any or
all of the Equipment, whether or not in Lender’s possession, at public or
private sale with or without notice to Borrowers, with the right of Lender to
purchase and apply the net proceeds of such disposition, after deducting all
costs of such disposition (including but not limited to costs of transportation,
possession, storage, refurbishing, advertising and brokers’ fees), to the
obligations of Borrowers under the Notes and the other Loan Documents, with
Borrowers remaining liable for any deficiency, or retain any and all of the
Equipment;

 

(iv)                              Proceed by appropriate court action, either at
law or in equity (including an action for specific performance), to enforce
performance by Borrowers or to recover damages associated with such Event of
Default; or exercise any other right or remedy available to Lender at law or in
equity; and

 

(v)                                 By offset, recoupment or other manner of
application, apply any security deposit, monies held in deposit or other sums
then held by Lender or any affiliate of Lender, and with respect to which any
Borrower has an interest, against any obligations of such Borrower arising under
this Agreement, any Notes or any other Loan Document, whether or not such
Borrower has pledged, assigned or granted a security interest to Lender in any
or all such sums as collateral for said obligations.

 

(c)                                  Borrowers shall indemnify, defend and hold
Lender harmless for any loss, personal injury (including death), or damage to
property, suffered by Lender, its employees or any of its agents in connection
with its entry onto the premises of Borrowers or any third party hereunder. 
Each of the rights and remedies of Lender hereunder and under the other Loan
Documents is in addition to all of its other rights and remedies hereunder,
under the other Loan Documents and under applicable law and nothing in this
Agreement or any other Loan Document shall be construed as limiting any such
right or remedy.  Lender’s failure to exercise or delay in exercising any right,
power or remedy available to Lender shall not constitute a waiver or otherwise
affect or impair its rights to the future exercise of any such right, power or
remedy.  Waiver by Lender of any Event of Default shall not be a waiver by
Lender of any other or subsequent Events of Default.

 

(d)                                 Borrowers shall notify Lender in writing of
the occurrence of an Event of Default pursuant to this Agreement promptly after
such Event of Default has occurred, and in any event within ten (10) days
thereafter.

 

14.                               General Indemnification.  Borrowers shall pay,
and shall indemnify and hold Lender, its directors, officers, agents, employees,
successors and assigns (each an “Indemnitee”) harmless on an after-tax basis
from and against, any and all liabilities, causes of action, claims, suits,
penalties, damages, losses, costs or expenses (including attorneys’ fees),
obligations, liabilities, demands and judgments, and Liens, of any nature
whatsoever (collectively, a “Liability”) arising out of or in any way related
to: (a) the Loan Documents, (b) the manufacture, purchase, ownership, title,
selection, acceptance, rejection, possession, lease, sublease, operation, use,
maintenance, documenting, inspection, control, loss, damage, destruction,
removal, storage, surrender, sale, use, condition, delivery, nondelivery, return
or other disposition of or any other matter relating to any Item of Equipment or
any part or portion thereof (including, in each case and without limitation,
latent or other defects, whether or not discoverable, any claim for patent,
trademark or copyright infringement) and any and all Liabilities in any way
relating to or arising out of injury to persons, properties or the environment
or any and all Liabilities based on strict liability in tort, negligence, breach
of warranties or violations of any regulatory law or requirement, (c) a failure
to comply fully with applicable law and (d) Borrowers’ failure to perform any
covenant, or Borrowers’ breach of any representation or warranty, hereunder;
provided, that the foregoing indemnity shall not extend to the Liabilities to
the extent resulting solely from the gross negligence or willful misconduct of
an Indemnitee.

 

10

--------------------------------------------------------------------------------


 

15.                               No Reduction.  All payments due to the Lender
under the Loan Documents, and all other terms, conditions, covenants and
agreements to be observed and performed by Borrowers thereunder, shall be made,
observed or performed by Borrowers without any reduction or deduction
whatsoever, including any reduction or deduction for any set-off, recoupment,
counterclaim (whether in tort, contract or otherwise) or for any tax, levy or
impost.

 

16.                               Power of Attorney and Filing Authority.  Each
Borrower hereby authorizes Lender to file financing statements, either before or
after an Advance and, if applicable, amendments and continuation statements, and
execute in the name of such Borrower any other documents, including applications
for or transfers of title, that Lender may reasonably deem necessary to perfect
and maintain Lender’s interest in the Equipment, to exercise its rights and
remedies hereunder and to fully consummate all transactions contemplated under
this Agreement.  Each Borrower hereby irrevocably makes, constitutes and
appoints, with an interest, Lender as true and lawful attorney with power to
sign the name of such Borrower on any such documents.  Each Borrower agrees
promptly to execute and deliver to Lender such further documents or other
assurances, and to take such further action, as Lender may from time to time
reasonably request.  Lender shall have the right to receive, endorse, assign
and/or deliver in the name of such Borrower any and all checks, drafts and other
instruments for the payment of money relating to the Collateral, and each
Borrower hereby waives notice of presentment, protest and non-payment of any
instrument so endorsed.  All acts of said attorney or designee are hereby
ratified and approved, and said attorney or designee shall not be liable for any
acts of omission or commission nor for any error of judgment or mistake of fact
or of law, unless done with gross (not mere) negligence or willful misconduct;
this power being coupled with an interest is irrevocable while any of the
Obligations remain unpaid.

 

17.                               Successors and Assigns.  This Agreement shall
inure to the benefit of Lender, its successors and assigns.  No Borrower shall
sublease or otherwise relinquish possession of any Equipment, or assign,
transfer or encumber its rights, interest or obligation hereunder.  Lender
reserves the right to sell, assign, transfer, negotiate or grant any interest in
all or any part of, or any interest in, Lender’s rights and obligations in,
under and to this Agreement, any Note, any one or more of the Loan Documents, in
the Equipment and/or the Obligations, at any time and from time to time.  Each
Borrower will fully cooperate with Lender in connection with any such conveyance
and will execute and deliver such consents and acceptances to any such
conveyance, amendments to this Agreement in order to effect any such conveyance
(including, without limitation, the appointment of Lender as agent for itself
and all assignees) and new or replacement promissory notes for any Note (in an
aggregate principal amount not to exceed the Lender’s Commitment) in conjunction
with any such conveyance.

 

18.                               Miscellaneous.

 

(a)                                 Borrowers shall pay all costs and expenses
of Lender, including, without limitation, reasonable attorneys’ and other
professional fees, incurred by Lender in the preparation, negotiation, execution
and enforcement of the Loan Documents, perfection of security interests, payment
of any obligations of Borrowers required to be performed under this Agreement
(including without limitation, taxes and assessments with respect to any
Collateral), enforcement of any terms, conditions or provisions hereof and
protection of Lender’s rights hereunder.  If Borrowers fail to reimburse Lender
for any such costs and expenses within thirty (30) days of invoice, interest
shall accrue at the Default Rate on the unpaid balance thereof.

 

(b)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio.  Any judicial
proceeding arising out of or relating to this Agreement may be brought in any
court of competent jurisdiction in Hamilton County, Ohio and each of the parties
hereto (i) accepts the nonexclusive jurisdiction of such courts and any related
appellate court and agrees to be bound by any judgment rendered by any such
court in connection with any such proceeding and (ii) waives any objection it
may now or hereafter have as to the venue of any such proceeding brought in such
court or that such court is an inconvenient forum.  EACH BORROWER AND LENDER
HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING ARISING
OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.

 

11

--------------------------------------------------------------------------------


 

(c)                                  All notices delivered hereunder shall be in
writing (including facsimile) and shall be delivered to the following addresses:

 

if to Borrowers :

 

PRIMORIS SERVICES CORPORATION

2100 McKinney Avenue

Dallas, TX 75201

Attn: Bill Pearsol

Facsimile: (949) 595-5544

 

JAMES CONSTRUCTION GROUP, L.L.C.

1100 Industriplex Blvd, Suite 150

Baton Rouge, LA 70809

Attn: Bill Pearsol

Facsimile: (949) 595-5544

 

Q3 CONTRACTING, INC.

3066 Spruce Street

Little Canada, MN 55117

Attn: Bill Pearsol

Facsimile: (949) 595-5544

 

If to Lender:

 

Fifth Third Equipment Finance Company

Mail Drop 10904A

38 Fountain Square Plaza

Cincinnati, Ohio 45263

Telephone: (800) 998-3444

Facsimile: (513) 534-6706

 

Notice to any Borrower shall constitute notice to all Borrowers.

 

(d)                                 Borrowers acknowledge and agree that time is
of the essence with respect to its performance under the Loan Documents.  Any
failure of Lender to require strict performance by any Borrower or any waiver by
Lender of any provision herein shall not be construed as a consent or waiver of
any provision of this Agreement. This Agreement shall be binding upon, and inure
to the benefit of, the parties hereto, their permitted successors and assigns.

 

(e)                                  Each Borrower shall be jointly and
severally liable to Lender for all Obligations of Borrower to Lender under this
Agreement, and for each and every representation, warranty and covenant of said
Borrower made in or pursuant to this Agreement.  Each representation and
warranty made by Borrower shall be deemed to have been made by each such party;
each covenant and undertaking on the part of Borrower shall be deemed
individually applicable with respect to each such party; and each event
constituting a Default or an Event of Default under this Agreement shall be
determined with respect to each such party.  A separate action or actions may be
brought against any other party or whether any other party is joined in any such
action or actions.  Each such party waives any right to require Lender to:
(a) proceed against any other party; (b) proceed against or exhaust any security
held from any other party; or (c) pursue any other remedy in Lender’s power
whatsoever.  Notices hereunder required to be provided to Borrower shall be
effective if provided to any such party.  Any consent on the part of Borrower
hereunder shall be effective when provided by any such party and Lender shall be
entitled to rely upon any notice or consent given by any such party as being
notice or consent given by Borrower hereunder.

 

12

--------------------------------------------------------------------------------


 

(f)                                   This Agreement, together with all other
Loan Documents, constitutes the entire understanding or agreement between Lender
and Borrowers with respect to the Loan, and supercedes all prior agreements,
representations and understandings relating to the subject matter hereof.

 

(g)                                  Neither this Agreement nor any other Loan
Document may be amended except by a written instrument signed by Lender and
Borrowers.

 

(h)                                 This Agreement may be executed in any number
of counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

 

(i)                                     Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability shall not invalidate or render unenforceable such provision in
any other jurisdiction.  Captions are intended for convenience or reference
only, and shall not be construed to define, limit or describe the scope or
intent of any provisions hereof.

 

19.                               Definitions.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.

 

“Modified Following Business Day Convention” means the first following day that
is a Business Day unless that day falls in the next calendar month, in which
case that date will be the first preceding day that is a Business Day.

 

“Rate Management Agreement” means any agreement, device or arrangement providing
for payments which are related to fluctuations of interest rates, exchange
rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between any Borrower and Lender or any
affiliate of Fifth Third Bancorp, and any schedules, confirmations and documents
and other confirming evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
amended, modified or supplemented from time to time.

 

13

--------------------------------------------------------------------------------


 

“Rate Management Obligations” means any and all obligations of any Borrower to
Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent or
otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy-backs, reversals, terminations or assignments of any Rate Management
Agreement.

 

“Swap Obligation” means any Rate Management Obligation that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act, as amended
from time to time.

 

{Remainder of page intentionally left blank. Signature page follows.}

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Borrowers have executed this Agreement as of the
day and year first above written.

 

LENDER:

BORROWERS:

 

 

FIFTH THIRD BANK

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Gerald Whitfield

 

By:

/s/ Tom Tekulve

Name:

Gerald Whitfield

 

Name:

Tom Tekulve

Title:

VP

 

Title:

VP Corp Controller

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

 

 

 

 

 

 

By:

/s/ A. Theeuwes

 

Name:

A. Theeuwes

 

Title:

Treasurer

 

 

 

 

 

Q3 CONTRACTING, INC.

 

 

 

 

 

 

 

By:

/s/ A. Theeuwes

 

Name:

A. Theeuwes

 

Title:

Treasurer

 

15

--------------------------------------------------------------------------------